AMENDED AND RESTATED FOREIGN CUSTODY MANAGER AGREEMENT SCHEDULE 1 The following is a list of the Investment Companies and their respective Series for which the Custodian shall serve under the Foreign Custody Manager Agreement dated as of May 16, 2001. INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Alternative Strategies Funds Delaware Statutory Trust Franklin Pelagos Commodities Strategy Fund Franklin K2 Alternative Strategies Fund Franklin K2 Long Short Credit Fund Franklin Custodian Funds Delaware Statutory Trust Franklin Dynatech Fund Franklin Growth Fund Franklin Income Fund Franklin Utilities Fund Franklin Floating Rate Master Trust Delaware Statutory Trust Franklin Floating Rate Master Series Franklin Global Trust Delaware Statutory Trust Franklin Global Real Estate Fund Franklin International Growth Fund Franklin International Small Cap Growth Fund Franklin Large Cap Equity Fund Franklin Emerging Market Debt Opportunities Fund Franklin Global Listed Infrastructure Fund Franklin Gold and Precious Metals Fund Delaware Statutory Trust Franklin High Income Trust Delaware Statutory Trust Franklin High Income Fund BONY FCM Schedule 1 1 Revised as of 02-08-16 INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Investors Securities Trust Delaware Statutory Trust Franklin Balanced Fund Franklin Convertible Securities Fund Franklin Equity Income Fund Franklin Floating Rate Daily Access Fund Franklin Low Duration Total Return Fund Franklin Real Return Fund Franklin Total Return Fund Franklin Managed Trust Delaware Statutory Trust Franklin Rising Dividends Fund Franklin Mutual Series Funds Delaware Statutory Trust Franklin Mutual Beacon Fund Franklin Mutual European Fund Franklin Mutual Financial Services Fund Franklin Mutual Global Discovery Fund Franklin Mutual International Fund Franklin Mutual Quest Fund Franklin Mutual Shares Fund Franklin Real Estate Securities Trust Delaware Statutory Trust Franklin Real Estate Securities Fund Franklin Strategic Mortgage Portfolio Delaware Statutory Trust Franklin Strategic Series Delaware Statutory Trust Franklin Biotechnology Discovery Fund Franklin Flex Cap Growth Fund Franklin Flexible Alpha Bond Fund Franklin Focused Core Equity Fund Franklin Growth Opportunities Fund Franklin Natural Resources Fund Franklin Small Cap Growth Fund Franklin Small-Mid Cap Growth Fund Franklin Strategic Income Fund Franklin Global Government Bond Fund BONY FCM Schedule 1 2 Revised as of 02-08-16 INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Fund Allocator Series Delaware Statutory Trust Franklin Conservative Allocation Fund Franklin Corefolio Allocation Fund Franklin Founding Funds Allocation Fund Franklin Growth Allocation Fund Franklin Moderate Allocation Fund Franklin Multi-Asset Real Return Fund Franklin LifeSmart 2015 Retirement Target Fund Franklin LifeSmart 2020 Retirement Target Fund Franklin LifeSmart 2025 Retirement Target Fund Franklin LifeSmart 2030 Retirement Target Fund Franklin LifeSmart 2035 Retirement Target Fund Franklin LifeSmart 2040 Retirement Target Fund Franklin LifeSmart 2045 Retirement Target Fund Franklin LifeSmart 2050 Retirement Target Fund Franklin LifeSmart 2055 Retirement Target Fund Franklin Payout 2017 Fund Franklin Payout 2018 Fund Franklin Payout 2019 Fund Franklin Payout 2020 Fund Franklin Payout 2021 Fund Franklin Templeton International Trust Delaware Statutory Trust Franklin India Growth Fund Franklin Global Allocation Fund Franklin World Perspectives Fund INVESTMENT COMPANY ORGANIZATION SERIES (if applicable) Franklin Templeton Variable Insurance Products Trust Delaware Statutory Trust Franklin Flex Cap Growth VIP Fund Franklin Global Real Estate VIP Fund Franklin Growth and Income VIP Fund Franklin High Income VIP Fund Franklin Income VIP Fund Franklin Large Cap Growth VIP Fund Franklin VolSmart Allocation VIP Fund Franklin Rising Dividends VIP Fund Franklin Small-Mid Cap Growth VIP Fund Franklin Small Cap Value VIP Fund Franklin Strategic Income VIP Fund Franklin Founding Funds Allocation VIP Fund Franklin Mutual Global Discovery VIP Fund Franklin Mutual Shares VIP Fund Templeton Global Bond VIP Fund Franklin Value Investors Trust Delaware Statutory Trust Franklin All Cap Value Fund Franklin Balance Sheet Investment Fund Franklin Large Cap Value Fund Franklin MicroCap Value Fund Franklin MidCap Value Fund Franklin Small Cap Value Fund Templeton Global Investment Trust Delaware Statutory Trust Templeton Global Balance Fund (formerly Templeton Income Fund) Templeton Income Trust Delaware Statutory Trust Templeton Global Total Return Fund Templeton International Bond Fund CLOSED END FUNDS: Franklin Limited Duration Income Trust Delaware Statutory Trust Franklin Universal Trust Massachusetts Business Trust BONY FCM Schedule 1 3 Revised as of 02-08-16
